DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 was considered by the examiner.

Drawings
The drawings are objected to because:
Fig. 10: “Multi Player Perception” should be --Multi Layer Perceptron-- 
Fig. 10: the two recitations of “Naïve” should be --Naive-- .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 6, and 11 are objected to because of the following informalities:  
Claims 1, 6, and 11: the bullet points should be deleted.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Acquisition module” in claim 11 because it uses a generic placeholder (i.e., “module”) that is coupled with functional language (i.e., acquisition of a plurality of EEG signals of a user in the vehicle) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
“Acquisition module” is being interpreted to correspond to “a connection, wired or wireless, interface with electrodes which may be connected to the user” as described in ¶ [0121] of published application US 2021/0093241 A1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As indicated in MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm, steps, or procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  In other words, the algorithm, steps, or procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ MPEP 2161.01, 2163.02, and 2181, subsection IV.
Claims 1 and 11 recite the functional result of using a soft classification process to produce soft predictions and then running these predictions through another soft classification process to obtain driving intention. However, there is insufficient description of the analysis and/or algorithm required to support the claim language because the specification simply repeats this functional result and does not set forth the details of the process that performs the initial soft prediction and does not disclose the steps of the process of using those predictions to further predict driver intention. 
The following are questions that the specification do not answer. What are the steps that predict Move VS Rest (Fig. 1: 111, 112)? What steps that predict a left turn, right turn, acceleration and braking (Fig. 1: 113, 113’, 114, 114’)?  Page 11 of the specification states STFT can be used to predict, but how is the STFT used to predict the driving intentions? Page 11 of the specification states that the steps of the method can be determined by computer instructions, but what are the algorithms/steps for performing the predictions? Page 15 recites numerous processes can be used for the preliminary soft classification process, wherein the processes include linear discriminant analysis, quadratic discriminant analysis, multilayer perceptron (machine learning), etc. However, how are these tools particularly used to produce the stated result? What are the algorithms/steps for using the above tools? The specification is absent on these details.
Claims 2-10 and 12-14 are rejected by virtue of their dependence from claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each based on a feature of the EEG signals” in line 7 and “for each feature of the EEG signals” in line 5. It is unclear whether the feature of line 7 is the same as, related to, or different from the feature in line 5. For the purposes of examination, the recitations in lines 5 and 7 will be interpreted to refer to the same feature as each other. Claim 11 recites a similarly unclear recitation and is rejected on similar grounds. 
	Claim 1 recites “a user” in lines 1 and 3. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 3 will be interpreted to be “the user”. Claim 11 recites a similarly unclear recitation and is rejected on similar grounds.
	Claim 1 recites “a respective preliminary soft classification process” in lines 5-6. Claim 1 also recites “a soft classification process” in line 8. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear (e.g., when multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements). For the purposes of examination, "a soft classification process" in line 8 will be interpreted to be “a final soft classification process". The recitations of “the soft classification process” in claims 8-10 will be interpreted to be “the final soft classification process". Claim 11 recites a similarly unclear recitation and is rejected on similar grounds. 
	Claims 2-10 and 12-14 are rejected by virtue of their dependence from claim 1. 
	Claim 2 recites “each determination of a feature of the EEG signals” in lines 1-2. Claim 1 recites “a plurality of features of the EEG signals” in line 4. It is unclear if the features of claim 2 is the are the same as, related to, or different from the features of claim 1. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation of claim 2 will be interpreted to be “determination of each of the plurality of features of the EEG signals”. 
	Claim 3 is rejected by virtue of its dependence from claim 2. 
Claim 4 recites “the short-term Fourier transform” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a short-term Fourier transform”. 
Claims 6 and 14 are rejected by virtue of their dependence from claim 4. 
Claim 6 recites “variances” in line 3, “differential entropy values” in line 5, and “covariances” in line 17 and 21. Claim 4 recites the same limitations in lines 2-3. It is unclear if the recitations are the same as, related to, or different from each other. For the purposes of examination, the recitations in claim 6 will be interpreted to be “the variances”, “the differential entropy values”, and “the covariances”.
Claim 6 recites “a preliminary soft classification” in lines 3, 5, 9, 11, 13, 15, 18, 20, 22, and 24. Claim 1 recites “a respective preliminary soft classification process” in lines 5-6.  It is unclear if the features of claim 6 is the are the same as, related to, or different from the features of claim 1. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitations in claim 6 will be interpreted to be “the preliminary soft classification process”.
	Claim 6 recites “an intention to move or rest” in lines 4 and 6, “an intention to turn left” in lines 10 and 19, “an intention to turn right” in lines 12 and 21, “an intention to accelerate” in lines 14 and 23, “an intention to brake” in lines 16 and 25. Claim 14 recites the same limitations. It is unclear if the features of claim 6 is the are the same as, related to, or different from the features of claim 14. For the purposes of examination, the recitations in claim 6 will be interpreted to be “the intention to move or rest” in lines 4 and 6, “the intention to turn left” in lines 10 and 19, “the intention to turn right” in lines 12 and 21, “the intention to accelerate” in lines 14 and 23, “the intention to brake” in lines 16 and 25.
	Claim 7 recites “a soft classification process” in line 2. Claim 1 recites “a soft classification process” in line 8. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in claim 7 will be interpreted to be “the final soft classification process".
	Claim 7 recites “using a multilayer perceptron” without setting forth any steps involved in the process. Claims that merely recite a use without any active, positive steps delimiting how this use is actually practiced are held to be indefinite. See MPEP 2173.05(q).
Claim 9 is rejected by virtue of its dependence from claim 7. 
	Claim 9 recites “if a Bayes Gaussian Layer is used” in line 2. It is unclear how this recitation is related to the previously-recited limitations because there are no indications of a Bayes Gaussian layer being used. Claim 9 recites a Bayes Gaussian layer. If claim 9 were to be dependent upon claim 8, then the conditional “if a Bayes Gaussian Layer is used” would create confusion. For example, claim 8 indicates that the Bayes Gaussian layer is used, but the conditional in claim 9 would indicate that the Bayes gaussian layer may or may not be used. 
	Claim 9 recites “the additional preliminary soft predictions” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 9 will be interpreted to be dependent upon claim 8 which recites “additional preliminary soft predictions”. 
	Claim 11 recites “a plurality of EEG signals on a user in the vehicle” in lines 3 and 6. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 6 will be interpreted to be “the plurality of EEG signals on the user in the vehicle”
	Claim 13 recites “a method” in line 2. Claim 1 recites “a method” in line 1. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in claim 13 will be interpreted to be “the method”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because of the following reasons. 
Claim 12 is directed to a computer program. A computer program is not directed to any of the statutory categories when claimed as a product without any structural recitations. See MPEP 2106.03 (I).
Claim 13 is directed to a recording medium. A claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See MPEP 2106.03 (II).

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-14 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claims 1 and 11 is as follows:
Step 1: Claim 1 is drawn to a process. Claim 11 is drawn to a machine.
Step 2A - Prong 1: Claims 1 and 11 are drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. In particular, claims 1 and 11 recite the following limitations: 
[A1]: determining a plurality of features of the EEG signals;
[B1]: for each feature of the EEG signals, performing a respective preliminary soft classification process, so as to obtain a plurality of preliminary soft predictions of driving intention each based on a feature of the EEG; 
[C1]: performing a soft classification process based on the plurality of preliminary soft predictions so as to obtain the driving intention of the user. 
These elements [A1]-[C1] of claims 1 and 11 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of looking at EEG signals, finding patterns within the EEG signals, providing preliminary predictions of the driving intention based on the patterns, and providing a final prediction of the driving intention based on the preliminary predictions.
Step 2A - Prong Two: Claims 1 and 11 recites the following limitations that are beyond the judicial exception: 
[A2]: an acquisition module of a plurality of EEG signals on a user in the vehicle;
[B2]: a processor;
[C2]: a memory comprising instructions executable by the processor;
[D2]: acquiring, using the acquisition module, a plurality of EEG signals on a user in the vehicle
The elements [A2]-[D2] do not integrate the exception into a practical application of the exception. 
The elements [A2] and [D2] does not integrate the exception into a practical application of the exception because the use of an acquisition module for acquiring a plurality of EEG signal on a user in the vehicle is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements (see MPEP 2106.04(d) and MPEP 2106.05(g)) and/or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.04(d) and  MPEP 2106.05(h)).
The elements [B2] and [C2] do not integrate the exception into a practical application of the exception because the elements [B2] and[C2] amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claims 1 and 11 recite the following additional elements:  
[A2]: an acquisition module of a plurality of EEG signals on a user in the vehicle;
[B2]: a processor;
[C2]: a memory comprising instructions executable by the processor;
[D2]: acquiring, using the acquisition module, a plurality of EEG signals on a user in the vehicle
The elements [A2]-[D2] do not amount to significantly more than the judicial exception itself. 
In particular, simply reciting the elements [A2] and [D2] do not qualify as significantly more because the use of an acquisition module for acquiring a plurality of EEG signal on a user in the vehicle is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements (see MPEP 2106.05(g)) and/or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Furthermore, such an acquisition module for acquiring a plurality of EEG signal on a user in the vehicle is well-understood, routine, and conventional, as is evidenced by US 2017/0303842 A1 (Yoshida) which discloses that electroencephalogram sensors for detecting EEG of a driver are known (¶ [0031]). Yoshida therefore indicates that the elements [A2] and [D2] are well-understood, routine, and conventional. 
Additionally, simply reciting the elements [B2] and [C2] do not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-10 and 12-14 depend from claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process) except for the following limitations. 
Claim 2: a band-pass filter is applied to the signals, wherein the band-pass filter passes frequencies within the α band, or the β band, or the α band and the β band does not integrate the exception into a practical application and does not amount to significantly more because is it merely adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)) and/or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Furthermore, such an element is well-understood, routine, and conventional, as is evidenced by US 2012/0143075 A1 (Tansey) which discloses conventional wide bandpass filtering of Delta, Theta, Alpha, and Beta bands  (¶ [0011]). Tansey therefore indicates that the above element is well-understood, routine, and conventional.
Claim 7: using a multilayer perceptron does not integrate the exception into a practical application and does not amount to significantly more because is generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Furthermore, such an element is well-understood, routine, and conventional, as is evidenced by US 5,598,508 A (Goldman) which discloses a conventional multilayer perceptron (Col. 5, lines 44-58). Goldman therefore indicates that the above element is well-understood, routine, and conventional. 
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “High Accuracy Decoding of User Intentions Using EEG to Control a Lower-Body Exoskeleton” (Kilicarslan). 
With regards to claims 1 and 11, Kilicarslan discloses a system and method for determining a driving intention of a user in a vehicle using electroencephalography (EEG) signals (Abstract discloses a system for decoding a subject’s motion intentions and provide them with an ability to drive an exoskeleton. The Examiner notes that the subject in the exoskeleton is a driver of a vehicle), comprising: an acquisition module of a plurality of EEG signals on a user in the vehicle (II. MATERIALS AND METHODS: B. Data Acquisition and Pre-Processing: 64 Channel electrode cap and a wireless interface used to transmit data to the host PC), a processor (II. MATERIALS AND METHODS: B. Data Acquisition and Pre-Processing: PC is a processor), a memory (II. MATERIALS AND METHODS: B. Data Acquisition and Pre-Processing: PC comprises a memory) acquiring a plurality of EEG signals on a user in the vehicle (II. MATERIALS AND METHODS: B. Data Acquisition and Pre-Processing: Data is acquired from electrode cap), determining a plurality of features of the EEG signals (II. MATERIALS AND METHODS: B. Data Acquisition and Pre-Processing: creation of a feature matrix), for each feature of the EEG signals, performing a respective preliminary soft classification process, so as to obtain a plurality of preliminary soft predictions of driving intention each based on a feature of the EEG signals (II. MATERIALS AND METHODS: C. Classification Method for Decoding: calculation of probabilities of a given feature vector belonging to one of the classes, wherein the classes correspond to the motion states of the exoskeleton; III. RESULTS indicates that the classes are walk, turn-right, turn-left, sit-down, rest, stand-up motions), performing a soft classification process based on the plurality of preliminary soft predictions so as to obtain the driving intention of the user (III. RESULTS discloses that identifying the class label as the feature vector with maximum probability. The Examiner asserts that this identification is a “soft classification process” because it results in the classification of the soft prediction as being the driving intention). 

With regards to claim 4, Kilicarslan discloses the method of claim 1, wherein the features are chosen from the group comprising: variances of the EEG signals (II. MATERIALS AND METHODS: B. Data Acquisition and Pre-Processing: standardized data used to find delta-band amplitude modulation information, also see C. Classification Method for Decoding: equations 1-3), differential entropy values of the EEG signals, the short-term Fourier transform of the EEG signals, and covariances of the EEG signals (II. MATERIALS AND METHODS: C. Classification Method for Decoding: covariance matrix).

With regards to claim 5, Kilicarslan discloses the method of claim 1, wherein the preliminary soft predictions of driving intentions are preliminary soft predictions of at least one driving intention chosen from the group comprising: an intention to move or rest, an intention to turn left, an intention to turn right, an intention to accelerate, and an intention to brake (III. RESULTS indicates that the classes are walk, turn-right, turn-left, sit-down, rest, stand-up motions).


With regards to claim 6, Kilicarslan discloses the method of claim 14, wherein:  if the feature corresponds to variances (II. MATERIALS AND METHODS: B. Data Acquisition and Pre-Processing: standardized data used to find delta-band amplitude modulation information, also see C. Classification Method for Decoding: equations 1-3), a preliminary soft classification is performed so as to obtain a preliminary soft prediction of an intention to move or rest based on the variances (II. MATERIALS AND METHODS: C. Classification Method for Decoding: calculation of probabilities of a given feature vector belonging to one of the classes, wherein the classes correspond to the motion states of the exoskeleton; III. RESULTS indicates that the classes are walk, turn-right, turn-left, sit-down, rest, stand-up motions), if the feature corresponds to covariances, a preliminary soft classification is performed so as to obtain a preliminary soft prediction of an intention to turn left based on the covariances(II. MATERIALS AND METHODS: C. Classification Method for Decoding: covariance matrix), a preliminary soft classification is performed so as to obtain a preliminary soft prediction of an intention to turn right based on covariances (II. MATERIALS AND METHODS: C. Classification Method for Decoding: calculation of probabilities of a given feature vector belonging to one of the classes, wherein the classes correspond to the motion states of the exoskeleton; III. RESULTS indicates that the classes are walk, turn-right, turn-left, sit-down, rest, stand-up motions), a preliminary soft classification is performed so as to obtain a preliminary soft prediction of an intention to accelerate based on the covariances (II. MATERIALS AND METHODS: C. Classification Method for Decoding: calculation of probabilities of a given feature vector belonging to one of the classes, wherein the classes correspond to the motion states of the exoskeleton; III. RESULTS indicates that the classes are walk, turn-right, turn-left, sit-down, rest, stand-up motions, wherein stand-up motions and walking require accelerations), and a preliminary soft classification is performed so as to obtain a preliminary soft prediction of an intention to brake based on the covariances (II. MATERIALS AND METHODS: C. Classification Method for Decoding: calculation of probabilities of a given feature vector belonging to one of the classes, wherein the classes correspond to the motion states of the exoskeleton; III. RESULTS indicates that the classes are walk, turn-right, turn-left, sit-down, rest, stand-up motions, wherein turn-right, turn-left, rest, and/or sit-down require braking).

With regards to claim 12, Kilicarslan discloses a computer program including instructions for executing the steps of a method according to claim 1 when said program is executed by a computer (III. RESULTS: B. Closed-Loop implementation: C++ code for a closed-loop implementation of their method, which is necessarily implemented on a computer).

With regards to claim 13, Kilicarslan discloses a recording medium readable by a computer and having recorded thereon a computer program including instructions for executing the steps of a method according to claim 1 (III. RESULTS: B. Closed-Loop implementation: C++ code for a closed-loop implementation of their method, which is necessarily implemented on a computer and a recording medium).

With regards to claim 14, Kilicarslan discloses the method of claim 4, wherein the preliminary soft predictions of driving intentions are preliminary soft predictions of at least one driving intention chosen from the group comprising: an intention to move or rest, an intention to turn left, an intention to turn right, an intention to accelerate, and an intention to brake (III. RESULTS indicates that the classes are walk, turn-right, turn-left, sit-down, rest, stand-up motions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kilicarslan, as applied to claim 1 above, and further in view of US 5,638,826 A (Wolpaw).
With regards to claim 2, Kilicarslan discloses filtering the data to obtain delta-band brain activity (II. MATERIALS AND METHODS: B. Data Acquisition and Pre-Processing: 0.1-2Hz filtering). However, Kilicarslan is silent with regards to whether each determination of a feature of the EEG signals comprises pre-processing the EEG signals in which a band-pass filter is applied to the signals, wherein the band-pass filter passes frequencies within the α band, or the β band, or the α band and the β band.
In a system pertinent to the problem of controlling an electronic device using EEG signals (Abstract of Wolpaw), Wolpaw discloses monitoring pre-processing EEG signals in which a band-pass filter is applied to the signals, wherein the band-pass filter passes frequencies within the α band, or the β band, or the α band and the β band (Col. 8, lines 12-21 disclose bandpass filtering 1-70 Hz). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the band-pass filtering of the delta band signals of Kilicarslan with the band-pass filtering of Wolpaw. Because both signal frequencies are capable of being used for controlling an electronic device, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 3, the above combination is silent with regards to whether the pre-processing comprises applying a common average reference treatment.
In the system pertinent to the problem of controlling an electronic device using EEG signals (Abstract of Wolpaw), Wolpaw discloses preprocessing including applying a common average reference treatment (Col. 8, lines 12-21 and Col. 11, lines 17-44). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-processing of the above combination to incorporate a common average reference treatment as taught by Wolpaw. The motivation would have been the provide a better filter to create a cleaner EEG signal. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kilicarslan, as applied to claim 1 above, and further in view of KR 20160095274 A (Park) (Paragraph references are made with respect to the provided machine translation).
With regards to claim 7, Kilicarslan is silent with regards to whether performing the soft classification process based on the plurality of preliminary soft predictions so as to obtain the driving intention of the user comprises using a multilayer perceptron.
In the system pertinent to the problem of controlling an electronic device using EEG signals (¶ [0001] of Park), Park discloses that the determination of a driving pattern (i.e., a device control pattern) utilizes a multilayer perceptron (¶¶ [0040], [0058], [0076], [0099]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the soft classification process of Kilicarslan to incorporate the multilayer perceptron process as taught by Park. The motivation would have been to provide a more accurate classification of the intention of the user. 

With regards to claim 10, Kilicarslan discloses that the preliminary soft classification process has been trained in a prior training step (III. Results discloses training of the models). Kilicarslan is silent with regards to the soft classification process being trained in a prior training step. 
In the system pertinent to the problem of controlling an electronic device using EEG signals (¶ [0001] of Park), Park discloses that the determination of a driving pattern (i.e., a device control pattern) utilizes a previously-trained multilayer perceptron  (¶¶ [0040], [0058], [0076], [0099]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the soft classification process of Kilicarslan to incorporate the previously-trained multilayer perceptron process as taught by Park. The motivation would have been to provide a more accurate classification of the intention of the user. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kilicarslan, as applied to claim 1 above, and further in view of US 2018/0140203 A1 (Wang).
With regards to claim 8, Kilicarslan discloses using a gaussian mixture model (II. MATERIALS AND METHODS: C. Classification Method for Decoding). However, Kilicarslan is silent regarding using a naive Bayes Gaussian layer on the preliminary soft predictions to obtain additional preliminary soft predictions each corresponding to a possible driving intention, the additional preliminary soft predictions and the preliminary soft predictions being used as input to the soft classification process.
In a system pertinent to the problem of classifying EEG features (¶ [0068] of Wang), Wang discloses using a naive Bayes classifier that produces an output that classifies the features (¶ [0068]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the soft classification process of Kilicarslan to incorporate the use of the naive Bayes classifier as taught by Wang to provide additional inputs for the soft classification process. The motivation would have been to provide additional soft predictions so that the final prediction can be more accurate. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kilicarslan in view of Park, as applied to claim 7 above, and further in view of US 2007/0265533 A1 (Tran). 
With regards to claim 9, the above combination is silent with regards to applying at least one delay to the preliminary soft predictions and, if a Bayes Gaussian layer is used, the additional preliminary soft predictions so as to obtain at least one additional input to the soft classification process. 
In a system reasonably pertinent to the problem of classifying features using neural networks (¶ [0305] of Tran), Tran teaches using a time-delayed neural network to classify heart sounds (¶ [0305]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer perceptron of the above combination of Kilicarslan and Park to incorporate that it is time-delayed as taught by Tran. The motivation would have been to provide a more accurate classification of the EEG signals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792